Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 4, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deno or Hayakawa.
	Deno and Hayakawa disclose the invention substantially as claimed, clarifiers having recycle of some of the settled solids (via pump 26 in Deno and 94 in Hayakawa), with flocculant addition to a mixing chamber (via 19 and 20 in Deno and 42 in Hayakawa). While the references do not explicitly teach breaking up of some of the solids, it is submitted that a pump obviously causes turbulence, which would inherently cause breaking up of some of the solids, due to the mechanical action of the pump.
	It is submitted that, while Deno does not explicitly disclose use to clarify green liquor, that it would have been obvious to use the settler of Deno to clarify green liquor, as it may obviously be used for any liquid containing suspended solids. It is noted that the similar Hayakawa reference does disclose green liquor as an example of what may be clarified (column 3, lines 49-56). With respect to claims 4 and 8, it is submitted that these amounts would have been result effective variables failing to patentably distinguish over .
3.	Claim 2 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Deno or Hayakawa in view of Japanese patent 2000-176208 (Masayuki).
	Claim 2 differs from Deno and Hayakawa in recitation of at least two turbulence generators, at least one of which is a pump. It is known to use two pumps to recycle settled solids in a similar settler, as exemplified by Masayuki (P1 and P2, on either side of a holding tank 20). It would therefore have been obvious for one skilled in the art to use two pumps and a holding tank, to better control settled solids removal and recycle.
4.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 2 above, and further in view of Othmer or Eia.
	Claim 3 differs from claim 2 in recitation of a centrifugal pump with chopping action. Centrifugal pumps which inherently provide a chopping action are well-known, as exemplified by Othmer (see column 3, lines 33-44) and Eia (see column 2, lines 22-24). It would therefore have been obvious for one skilled in the art to use such a centrifugal pump in the settlers of Deno or Hayakawa, as a well-known specific type of pump.
5.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deno or Hayakawa in view of Ballard.
	Claim 6 differs from Deno or Hayakawa in recitation of adding the flocculant after turbulence generation and prior to being fed into the mixing chamber. It is known to add a flocculant to a supply line to a settler during and after agitation, as exemplified by Ballard (20). It .
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references of interest include Mausolf, Wyness, Lee, Sauvignet and Lake.
	7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778